Exhibit 10.3

 
LICENSE AGREEMENT
 
THIS LICENSE AGREEMENT (the “Agreement”) is made and entered into effective as
of August 2, 2007, by and between Jump Communications, Inc., a Nevada
corporation (“Jump”), and NuTech Digital, Inc., a California corporation
(“NuTech Digital”), as follows:
 
 
RECITALS
 
WHEREAS, Jump is the exclusive licensee in and for the territory of the United
States of certain proprietary audio-video compression technology that permits
end-users to conduct real-time televideo and data communication over a wide area
network ("WAN") and local area network (“LAN”)  ("Jump Technology"), and a
proprietary management and control software system ("Jump Software") used in
connection with the deployment of the LAN and WAN Network Switching Center which
enables local call aggregation and on-demand switched connectivity of end-users.
Jump is also the manufacturer of hardware products that embody the Jump
Technology and Jump Software (“Jump Products”).   Jump Technology, Jump Products
and Jump Software are hereinafter sometimes collectively referred to as the
“Jump System”; and
 
WHEREAS, simultaneously with the effective date of this Agreement, NuTech
Digital is acquiring telephone switching hardware and software assets to enable
the operation and management of a telecommunications and technology company
pursuant to an Asset Purchase Agreement of even date herewith between Jump and
NuTech Digital (the “Asset Purchase Agreement”) and the license granted
hereunder together with the other assets being acquired by NuTech Digital will
enable NuTech Digital to exploit the Jump System in the markets and territory as
defined below; and
 
WHEREAS, Jump desires to grant an exclusive license to NuTech Digital to
exploit, sell, distribute and otherwise deal in the Jump System in NuTech
Digital’s defined market and territory, and NuTech Digital desires to be the
licensee of Jump, and Jump and NuTech Digital desire to execute this Agreement
to establish the terms and conditions that will apply to such licenses and to
provide for other related matters.
 
NOW, THEREFORE, IN CONSIDERATION of the premises, the mutual covenants and
agreements hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
 
 
ARTICLE I
 
CONDITION OF PRECEDENT
 
This Agreement is wholly contingent upon, and shall only become effective upon
the Closing as that term is defined in the Asset Purchase Agreement.
 


 

--------------------------------------------------------------------------------


ARTICLE II


DEFINITIONS
 
The capitalized terms used in this Agreement shall have the meanings ascribed to
them as set forth herein or on Schedule A attached hereto.
 
 
ARTICLE III
 
GRANTS OF LICENSES
 
As and on condition of the Closing, Jump grants a license to NuTech Digital as
set forth in and subject to this Section 3, as further defined below.
 
3.1.           License. Jump hereby grants to NuTech Digital an exclusive and
non-terminable license to the Jump System in the Territory and in the Market,
each as defined herein below in sub-paragraph 3.2 (the “License”).
 
3.2.           Territory and Market. The License shall apply to the territory of
the United States of America (the “Territory”) and to all markets in the
Territory (the “Markets”), except for those markets being separately licensed to
NuTech Acquisition Corp, a corporation to be formed, pursuant to the License
agreement substantially in form and substance as Exhibit 3.2, a copy of which is
attached hereto .
 
3.3.
Termination: The License granted hereunder shall be terminable after Closing in
accordance with paragraph 9.1.d of the Asset Purchase Agreement, a copy of which
is appended hereto as Exhibit B and made part hereof.

 


 
3.4.           Ownership.
 
 
(a)
All rights, title and interests in and relating to the Jump System, including,
without limitation, all patents, trademarks, copyrights, trade secrets and any
and all other intellectual property rights therein, and to Jump’s business and
operations are and shall remain the sole and exclusive property of Jump, and,
other than the license rights expressly granted herein, NuTech Digital does not
have any right, title, interest or claim therein whatsoever. Jump reserves and
retains all right, title and interest (including without limitation patents and
copyrights) in the Jump Technology and the Jump System and all customizations,
additions, modifications, changes, enhancements, improvements and derivative
works thereof made by Jump or on behalf of Jump, and all rights therein and
copies thereof.

 
 
(b)
Any and all intellectual property (collectively "Materials") developed by NuTech
Digital or caused by NuTech Digital to be developed in connection with the Jump
System hereunder shall be the sole and exclusive property of Jump.  For good and
valuable consideration, NuTech Digital hereby grants and assigns to Jump all
rights, title and interest in and to all of said Materials, including without
limitation any and all copyrights and other intellectual property rights
therein, in any and all media now known or hereafter devised throughout the
universe in perpetuity. For good and valuable consideration, Jump hereby grants
to NuTech Digital a perpetual, fully-paid license to use said Materials solely
in connection with the License granted hereunder. NuTech Digital will make
available or cause to be made available to Jump, upon Jump’s request, any and
all original copies, source code or human readable copies and versions of said
Materials.  Such license shall be transferable by NuTech Digital only to a
Designee hereunder and on condition that said Designee does not utilize the
Materials in connection with anything other than in connection with the License
granted hereunder.

 
 
 
2

--------------------------------------------------------------------------------



 

 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
4.1.          Jump. There are NO WARRANTIES made by Jump in connection with the
subject matter of this Agreement except as set forth specifically herein. Jump
represents and warrants to NuTech Digital that (a) Jump is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada and has the corporate power and authority to enter into this Agreement
and to carry out its obligations hereunder, (b) this Agreement has been duly
executed and delivered by Jump and constitutes and will constitute a valid and
binding obligation of Jump, and is and will be enforceable against Jump in
accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles, and (c) the execution and
delivery of this Agreement by Jump does not, and the performance of this
Agreement by Jump will not, (1) violate the certificate of incorporation or
by-laws of Jump, (2) conflict with or violate any statute, rule, regulation,
order, judgment or decree applicable to Jump or by which it or any of its assets
or properties is bound or affected, or (3) conflict with or violate the rights
of any other person or entity. NuTech Digital acknowledges that, except for the
express warranties set forth in this Section 4, it has accepted the license and
delivery of the Jump Software “AS IS” and “WITH ALL FAULTS.”  With respect to
the Jump Software and all Jump Software Updates and Support Services the
warranties are as follows: (i) the Jump Software is, and any Jump Software
Updates will be, free and clear of all Liens that might adversely affect NuTech
Digital’s deployment and use of the Jump System as permitted under this
Agreement; (ii) Jump owns or has exclusive, fully-paid, irrevocable and
perpetual license rights in and to the Jump Software and the Jump Software
Updates; and Jump owns or otherwise has adequate rights to grant the licenses to
the Jump Software and the Jump Software Updates to NuTech Digital hereunder and
possesses all rights and interests in the Jump Software and the Jump Software
Updates necessary to enter into this Agreement; and (iii) the Jump Software and
the Jump Software Updates and all components thereof do not and will not
infringe upon the intellectual property rights, including without limitation the
patent, copyright, trademark or trade secret rights, of any third parties.
 
4.2.          NuTech Digital.There are NO WARRANTIES made by NuTech Digital in
connection with the subject matter of this Agreement except as set forth
specifically herein. NuTech Digital represents and warrants to Jump that (a)
NuTech Digital is a corporation duly organized, validly existing and in good
standing under the laws of the State of California and has the corporate power
and authority to enter into this Agreement and to carry out its obligations
hereunder, (b) this License Agreement has been duly executed and delivered by
NuTech Digital and constitutes and will constitute a valid and binding
obligation of NuTech Digital, and is and will be enforceable against NuTech
Digital in accordance with its terms subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles, and (c) the execution and delivery of this Agreement by NuTech
Digital does not, and the performance of this Agreement by NuTech Digital will
not, (1) violate the certificate of incorporation or by-laws of NuTech Digital,
(2) conflict with or violate any statute, rule, regulation, order, judgment or
decree applicable to NuTech Digital or by which it or any of its assets or
properties is bound or affected, or (3) conflict with or violate the rights of
any other person or entity (d) other than the authorization of its Board of
Directors, NuTech has authority to enter into and perform all obligations under
this Agreement, and in this regard, NuTech and the Management of NuTech will use
its best efforts to obtain authorization of its Board of Directors as
expeditiously as possible.
 
 
ARTICLE V
 
DELETED
 
ARTICLE VI
 
AUDIT RIGHTS
 
DELETED
 
ARTICLE VII
 
 


CONDITIONS PRECEDENT TO JUMP’S OBLIGATIONS
 
7.1.          Conditions to Obligations of Jump to Consummate the
Transactions.The obligation of Jump to consummate the transactions contemplated
by this Agreement shall be subject to the satisfaction of the following
conditions, unless waived in writing prior to the Closing by Jump:
 
 
(a)
NuTech Digital shall have performed, in all material respects, all obligations
and complied with all covenants required by this Agreement and the Asset
Purchase Agreement to be performed or complied with, in all material respects,
by it prior to the Closing.

 
 
3

--------------------------------------------------------------------------------



 
(b)
Each of the documents or other items to be delivered by NuTech Digital at the
Closing pursuant to Section 3.2 of the Asset Purchase Agreement shall have been
delivered.

 
 
(c)
Jump shall have received the authorization of its Board of Directors to
consummate this Agreement and perform the actions contemplated hereby.

 
 
ARTICLE VIII
 
SALES OF GOODS AND EQUIPMENT BY JUMP TO NUTECH DIGITAL
 
Subsequent to the sale of equipment as set forth in Schedule B, all equipment
manufactured by or embodying software, hardware of firmware that is sold by Jump
to NuTech Digital in connection with the License granted hereunder shall be sold
to NuTech Digital at the Cost of Goods plus ten (10%) percent and upon such
other terms and conditions as the Parties may agree.
 
 
ARTICLE IX
 
INDEMNIFICATION
 
9.1.          Indemnification Obligations. Each party, at its own expense, shall
defend, hold harmless and indemnify the other party, its officers, directors,
employees, agents, successors, affiliates and assigns, from and against any and
all loss, damages, expenses (including reasonable attorneys’ fees) arising from
the material breach of any representation or warranty made hereunder.
 
9.2.          Exceptions. Jump’s obligations to indemnify as set forth in this
Section IX shall not apply to any claim to the extent that it arises from (i)
any modifications, changes, additions, or enhancements to the Jump Software
Updates that have not been made directly by Jump or have not been made at its
express direction or under its direct oversight, control or supervision, or (ii)
any such modifications made by Jump at the request or to the specification of
NuTech Digital, NuTech Digital’s customers, or any of their agents.
 
 
ARTICLE X
 
LIMITATION OF LIABILITY
 
NEITHER PARTY SHALL BE LIABLE TO THE OTHER EXCEPT FOR (i) INDEMNIFICATION
OBLIGATIONS PURSUANT TO SECTION  IX OF THIS AGREEMENT, (ii) THIRD-PARTY CLAIMS
FOR PROPERTY DAMAGE, PERSONAL INJURY OR DEATH, AND OTHER CLAIMS FOR WHICH EITHER
PARTY MAY BE ENTITLED TO INDEMNIFICATION OR CONTRIBUTION FROM THE OTHER PURSUANT
TO THIS AGREEMENT OR AS A MATTER OF LAW, (iii) ANY MATERIAL BREACH OF ANY
WARRANTY SET FORTH IN SECTION IV OF THIS AGREEMENT AND (iv) ANY MATERIAL BREACH
OF THE CONFIDENTIALITY PROVISION SET FORTH IN SECTION XI OF THIS AGREEMENT.
 
 
4

--------------------------------------------------------------------------------




ARTICLE XI
 
CONFIDENTIALITY
 
The parties will each learn from the other, information, both orally and in
writing, concerning the business of the other party, including, without
limitation, financial, technical and marketing information, data and information
related to the development of technology and services relating to each party’s
business technology, which information is proprietary to the disclosing
party.  The parties hereby agree, as set forth below, to protect such
information, whether furnished before, on or after the date of this Agreement,
as it protects its own similar confidential information, but never less than
commercially reasonable efforts, and not to disclose such information to anyone
except as otherwise provided for in this Agreement. Such information, in whole
or in part, together with analyses, compilations, programs, reports, proposals,
studies or any other documentation prepared by the other party that contains or
otherwise reflects or makes reference to such information is hereinafter
referred to as “Confidential Information”.  The parties hereby agree that the
Confidential Information will be used solely for the purpose of this Agreement
and not for any other purpose.  The parties further agree that any Confidential
Information is the sole and exclusive property of the disclosing party or its
licensors, and that the receiving party shall not have any right, title, or
interest in or to such Confidential Information except as expressly provided in
this Agreement.  The parties further agree to protect and not to disclose to
anyone (except as provided in this Agreement) for any reason the Confidential
Information; provided, however, that: (i) such Confidential Information may be
disclosed to the receiving party’s  officers, directors, employees, agents,
advisors or representatives (collectively, “Representatives”) on a “need to
know” basis for the purpose of this Agreement on the condition that (a) each
such Representative will be informed by the receiving party of the confidential
nature of such Confidential Information and will agree to be bound by the terms
of this Agreement and not to disclose the Confidential Information to any other
person and (b) the receiving party agrees to accept full responsibility for any
breach of this Article X by any Representatives; and (ii) Confidential
Information may be disclosed upon the prior written consent of the disclosing
party.  The parties hereby agree, upon the request of the disclosing party, to
deliver promptly to the disclosing party at the receiving party’s cost the
Confidential Information, without retaining any copies thereof, excluding such
portions of the Confidential Information incorporated within the Jump Software
and Jump Software Updates licensed hereunder. Specifically and without
limitation, NuTech Digital agrees to (i) reproduce (and refrain from removing or
destroying) copyright and proprietary rights notices which are placed on the
Jump Licensed Technology, (ii) erase or otherwise destroy, prior to disposing of
media all portions of Jump System intellectual property and/logos contained on
such media and (iii) notify Jump in writing upon any officer or director
learning of any unauthorized disclosure or use of the Jump System or any
component thereof, and reasonably cooperate with Jump to cure any unauthorized
disclosure or use thereof. Jump agrees that NuTech Digital’s use and
distribution of the Jump system pursuant to and in accordance with the terms of
this Agreement shall not be a violation of Article X.
 
 
5

--------------------------------------------------------------------------------




The term “Confidential Information” shall not include any information: (i) which
at the time of disclosure or thereafter is generally available to or known by
the public (other than as a result of a disclosure directly or indirectly by the
receiving party); (ii) is independently developed by the receiving party,
without reference to or use of, the Confidential Information; (iii) was known by
the receiving party as of the time of disclosure without a breach of
confidentiality; (iv) is lawfully learned from a third party not under
obligation to the disclosing party; or (v) is required to be disclosed pursuant
to a subpoena, court order or other legal process, whereupon the receiving party
shall provide prompt written notice to the disclosing party prior to such
disclosure and provide reasonable assistance to the disclosing party in
attempting to protect the confidentiality of the Confidential Information in the
proceeding.
 
 
ARTICLE XII
 
MISCELLANEOUS
 
12.1.        Rules of Construction. All Exhibits and Schedules attached hereto
shall be deemed incorporated herein as if set forth in full herein and, unless
otherwise defined therein, all terms used in any Exhibit or Schedule shall have
the meaning ascribed to such term in this Agreement.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  Unless otherwise expressly
provided herein, any agreement, plan, instrument or statute defined or referred
to herein or in any agreement or instrument that is referred to herein means
such agreement, plan, instrument or statute as from time to time amended,
modified or supplemented, including (in the case of agreements or instruments)
by waiver or consent and (in the case of statutes) by succession of comparable
successor statutes and references to all attachments thereto and instruments
incorporated therein.
 
12.2.        Disclosures and Announcements. Both the timing and the content of
all disclosure to third parties and public announcements concerning the
transactions provided for in this Agreement by either Company or Buyer shall be
subject to the approval of the other in all essential respects, except that
Company’s approval shall not be required as to any statements and other
information which Buyer may submit to the Securities and Exchange Commission
(“SEC”) or that Buyer may be required to make pursuant to any rule or regulation
of the SEC or otherwise required by law.
 
12.3.        Assignment; Parties in Interest.
 
 
(a)
Assignment.  Except as expressly provided herein, the rights and obligations of
a party hereunder may not be assigned, transferred or encumbered without the
prior written consent of the other parties.

 
 
(b)
Parties in Interest.  This Agreement shall be binding upon, inure to the benefit
of, and be enforceable by the respective successors and permitted assigns of the
parties hereto.  Nothing contained herein shall be deemed to confer upon any
other person any right or remedy under or by reason of this Agreement.

 
 
6

--------------------------------------------------------------------------------



12.4.
Law Governing Agreement. This Agreement shall be construed and interpreted
according to the internal laws of the State of Nevada, without regard to
principles of conflict of laws.  The parties hereby stipulate that any action or
other legal proceeding arising under or in connection with this Agreement may be
commenced and prosecuted in its entirety in the federal or state courts located
in the Southern District of the State of California.  Each party hereby submits
to the personal jurisdiction thereof, and the parties agree not to raise the
objection that such courts are not a convenient forum.  Process and pleadings
mailed to a party at the address provided in the Notice section herein shall be
deemed properly served and accepted for all purposes.  The parties hereto waive
the right to trial by jury in any proceeding hereunder.

 
12.5.        Amendment and Modification. The parties may amend, modify and
supplement this Agreement in such manner as may be agreed upon by them in
writing.
 
12.6.        Force Majeure.  Except as expressly provided to the contrary in
this Agreement, neither party shall be liable to the other for any delay or
failure to perform due to causes beyond its reasonable control.  Performance
times shall be considered extended for a period of time equivalent to the time
lost because of any such delay.
 
12.7.        Non-revocation. The licenses, immunities, authorities and
agreements set forth in Section 4 hereof, once effective, are not terminable,
cancelable or revocable, except pursuant to Section 4.7 hereof regarding
reversion of rights as described therein.
 
12.8.        Notice. All notices, requests, demands and other communications
hereunder shall be given in writing and shall be:  (i) personally delivered;
(ii) sent by telecopier, facsimile transmission or other electronic means of
transmitting written documents; or (iii) sent to the parties at their respective
addresses indicated herein by registered or certified U.S. mail, return receipt
requested and postage prepaid, or by private overnight mail courier
service.  The respective addresses to be used for all such notices, demands or
requests are as follows:
 
 
(a)
If to Buyer, to:

 
NuTech Digital, Inc.
3841 Hayvenhurst Drive,
Encino, CA 91436
Attention: Lee Kasper
Facsimile:                                                           
or to such other person or address as Buyer shall furnish to Company in writing.
 
        (b)           If to Company, to:
 
Jump Communications
10390 Wilshire Boulevard
Penthouse 20
Los Angeles, California 90024
Attention: A. Fred Greenberg
Facsimile: (310) 777-0015
 
 
7

--------------------------------------------------------------------------------


 
With a required copy to:


 
Fredric H. Aaron, Attorney at Law, PC

 
14 Vanderventer Avenue, Suite 212

 
Port Washington, NY 11050

 
Attention: Fredric H. Aaron, Esq.

 
Facsimile: (516) 802-3807

 
or to such other person or address as Company shall furnish to Buyer in writing.
 
If personally delivered, such communication shall be deemed delivered upon
actual receipt; if electronically transmitted pursuant to this paragraph, such
communication shall be deemed delivered the next business day after transmission
(and sender shall bear the burden of proof of delivery); if sent by overnight
courier pursuant to this paragraph, such communication shall be deemed delivered
upon receipt; and if sent by U.S. mail pursuant to this paragraph, such
communication shall be deemed delivered as of the date of delivery indicated on
the receipt issued by the relevant postal service, or, if the addressee fails or
refuses to accept delivery, as of the date of such failure or refusal.  Any
party to this Agreement may change its address for the purposes of this
Agreement by giving notice thereof in accordance with this Section.
 
12.9.        Expenses. Regardless of whether or not the transactions
contemplated hereby are consummated, each of the parties hereto shall bear their
own respective expenses and the expenses of its counsel and other agents in
connection with the transactions contemplated hereby.
 
12.10.      Entire Agreement; Enforceability. This Agreement, together with the
Asset Purchase Agreement, and including all the Exhibits and Schedules hereto
and thereto, ancillary agreements and any other instruments to be executed and
delivered by the parties hereto (the “Transaction Documents”):  (i) constitutes
the entire agreement among the parties with respect to the transactions
contemplated herein and supersedes all prior agreements and understandings, both
written and oral, among the parties, with respect to the subject matter hereof
and thereof, and (ii) shall be binding upon, and is solely for the benefit of,
each party hereto and nothing in this Agreement is intended to confer upon any
third party any rights or remedy of any nature whatsoever hereunder or by reason
of this Agreement or any of the Transaction Documents.
 


 
12.11.      Severability. Any term or provision of this Agreement which is
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without rendering invalid, illegal or unenforceable the
remaining terms and provisions of this Agreement or affecting the validity or
enforceability of any of the terms or provisions of this Agreement in any other
jurisdiction.  If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as is
enforceable.
 
12.12.      No Waiver.No delay or omission by either party hereto to exercise
any right or power hereunder shall impair such right or power or be construed to
be a waiver thereof.  A waiver by either of the parties hereto of any of the
covenants to be performed by the other or any breach thereof shall not be
construed to be a waiver of any succeeding breach thereof or of any other
covenant herein contained.
 
 
8

--------------------------------------------------------------------------------




 
12.13.      Further Assurances and Documents.  Jump and NuTech Digital shall
take all actions and do all things, including without limitation the execution
and delivery of instruments and documents, necessary to effectuate the purposes
and intent of this Agreement.
 
12.14.      Assignment.  This Agreement shall be binding upon the parties and
their respective successors, representatives and permitted assigns and their
Affiliates, respectively.  Neither party may assign this Agreement without the
prior written consent of the other party, except that either party hereto may
assign its rights hereunder to an Affiliate of such party and either party may,
without the consent of the other party, assign and delegate this Agreement and
its rights and obligations hereunder in connection with a merger, consolidation
or sale of substantially all of its assets (which sale shall include the
assignment and assumption of all rights and obligations under this Agreement);
provided, however, that the assigning or transferring party shall not be
relieved of his, her or it's obligations hereunder unless such assignee or
transferee shall assume all obligations of the assigning or transferring party
in writing.
 
12.15.      Survival.  Section XI shall survive the termination of this
Agreement.
 
12.16.      Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement shall
become effective when one or more counterparts have been signed by each of the
parties and delivered (by facsimile or otherwise) to the other parties, it being
understood that all parties need not sign the same counterpart.  Any counterpart
or other signature delivered by facsimile shall be deemed for all purposes as
constituting good and valid execution and delivery of this Agreement by a party.
 
12.17.      Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  Section, subsection, preamble, recital and party references are
to this Agreement unless otherwise stated.  No party or its counsel shall be
deemed the drafter of this Agreement for purposes of construing its provisions,
and all language in all parts of this Agreement shall be construed in accordance
with its fair meaning, and not strictly for or against any party.  The parties
waive any rule of law or judicial precedent that provides that contractual
ambiguities are to be construed against the party who shall have drafted the
contractual provision in question.
 
[Signature Page to License Agreement Follows]


 
9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.
 
“Buyer”
NuTech Digital, Inc.,
a California corporation
         
/S/ Lee H. Kasper
By: Lee Kasper
Title: President and CEO
       
“Company”
Jump Communications, Inc.,
a Nevada corporation
         
/S/ A. Frederick Greenberg
By: A. Fred Greenberg
Title: Chairman
       

 


 
 
10

--------------------------------------------------------------------------------




 
SCHEDULE A
 
DEFINITIONS:
 
Affiliate:  any wholly-owned subsidiary of a party hereto, or any entity in
which a party hereto has a controlling interest, or any other entity controlled
by, controlling or under common control with a party.
 
ATM Switch:  the Newbridge 36170 MainStreetXpress ATM switch and related
Newbridge software, and any updates, modifications or replacements thereof, or
any hardware/software ATM switch platform that is functionally equivalent
thereto, if approved by Jump.
 
Designee:  any designee of NuTech Digital hereunder approved by Jump in writing.
 
Jump Names and Marks: " Jump Corp.," " Jump," "Jump System," "Jump Codec," “Jump
VBX”
 
Jump Software: a proprietary management and control software system used in
connection with the deployment and operation of the Jump System.
 
Jump Software Updates: such updates to the Jump Software, if any, that Jump may
create from time to time. Any Jump Software Updates provided shall become a part
of the Jump Software upon provision of such to NuTech Digital hereunder.
 
Jump Technology:  Jump is the exclusive licensee of a proprietary audio-video
compression technology that permits end-users to conduct real-time televideo
communication over broadband wide area network ("WAN") telecom systems. The Jump
Technology is referred to herein to provide background information and is not
included within the subject matter licensed under this Agreement
 
Jump System:  a term referring collectively to the Jump LAN and WAN components
and the Jump Software, and any and all related proprietary Jump WAN hardware and
software components that operate to deliver switched broadband data services to
end-users.
 
Jump LAN and WAN:  substantially comprised of an ATM Switch and any related
routers, connectivity equipment, and other hardware and software manufactured by
third party vendors, located within a carrier class collocation facility, which
provides the facility for local aggregation and switched WAN connectivity of
end-users which may or may not be interconnected and interoperable with a LAN
providing bandwidth within a campus, building or other integrated facility.
 
 
11

--------------------------------------------------------------------------------




SCHEDULE B
 
Asset Purchase Agreement
 
[To be attached]
 


 
12

--------------------------------------------------------------------------------



